DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 17, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-10, 12-22, 24-25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for controlling presentation of risk management data group of IoT devices. Each independent claim identifies the uniquely distinct features of “grouping the IoT devices into an IoT device dimension group according to IoT device dimensions defined by context-based parameters of the IoT devices in operation using the IoT device profiles; assessing risk levels to the IoT devices in operation using the device profiles of the IoT devices. wherein assessing the risk levels to the IoT devices in operation includes extracting IoT device risk factors based on the device profiles of the IoT devices, and applying assessment weights to the extracted IoT device risk factors; gathering management data of the IoT devices including the risk levels assessed to the IoT devices and the operational characteristics of the IoT devices from the device profiles; and controlling presentation of the management data of the IoT devices including the risk levels assessed to the IoT devices to a user based on the grouping of the IoT devices into the IoT device dimension group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437